Memorandum. The order should be affirmed. The police obtained a statement from the defendant, following his arraignment, in the absence of his assigned counsel. This was improper, and such statement would not have been admissible in evidence against the defendant. However, the District Attorney was privileged to employ it, in cross-examining the defendant, for impeachment purposes. (See People v. Hudson, 26 N Y 2d 781; People v. Harris, 25 N Y 2d 175; People v. Kulis, 18 N Y 2d 318.) In any event, even if use of the statement were to be regarded as error, it would be deemed harmless since it did not incriminate the defendant. (See, e.g., People v. Miles, 23 N Y 2d 527, 544.)
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Brietel, Jasen and Gibson concur.
Order affirmed in a memorandum.